UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-7271


DARRELL GREEN,

                     Plaintiff - Appellant,

              and

LOW CUT LAWNCARE AND PRESSURE WASHING,

                     Plaintiff,

              v.

S/A TREVOR HOWLETT; S/A GLENN WOODS; AGENT DERRICK SUGGS;
AGENT CASEY JONES; OFC. SHANE KEITH,

                     Defendants - Appellees,

              and

SOUTH CAROLINA LAW ENFORCEMENT DIVISION; 15TH CIRCUIT DRUG
ENFORCEMENT UNIT; FLORENCE COUNTY SHERIFF'S DEPARTMENT,

                     Defendants.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Mary G. Lewis, District Judge. (4:18-cv-00114-MGL)


Submitted: December 3, 2019                                   Decided: December 20, 2019


Before NIEMEYER, KEENAN, and RICHARDSON, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Darrell Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Darrell Green appeals the district court’s order granting summary judgment to

Defendants in Green’s civil action under 42 U.S.C. § 1983 (2012). The district court

referred this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The

magistrate judge recommended granting Defendants’ summary judgment motion and

declining to exercise supplemental jurisdiction over Green’s state law claims.           The

magistrate judge advised Green that failure to file timely, specific objections to the

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of the recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Green has

waived appellate review by failing to file specific objections to the particularized legal

recommendations made by the magistrate judge after receiving proper notice. See United

States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007) (holding that a litigant “waives a right

to appellate review of particular issues by failing to file timely objections specifically

directed to those issues”). Accordingly, we affirm the judgment of the district court. We

also deny Green’s motion to appoint counsel.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED
                                              3